—In two related negligence actions to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Shaw, J.), dated September 14, 1994, which denied their motion to consolidate the actions pursuant to CPLR 602.
Ordered that the order is affirmed, with costs.
The court’s denial of the plaintiffs’ motion to consolidate the actions was not an improvident exercise of discretion (see, Zacharias v Waldbaum, Inc., 208 AD2d 528; Doll v Castiglione, 86 AD2d 711). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.